Exhibit 10.2

 

[g170321kwi001.jpg]

 

This AWARD AGREEMENT, dated as of August 12, 2019 (the “Date of Grant”), is
delivered by Rite Aid Corporation (the “Company”) to Heyward Donigan (the
“Grantee”).  This agreement evidences the awards made under Section 1
(collectively, the “Award”).  The Award is granted outside the terms of the Rite
Aid Corporation 2014 Omnibus Equity Plan (the “Plan”), and the share reserve
thereunder, as an “employment inducement award” within the meaning of NYSE
Manual 303A.08.  Subject to the terms and conditions herein, the Award will
otherwise be subject to the terms and conditions set forth in  the Plan (as
amended from time to time as permitted by the Plan) and will be governed as if
it had been granted under the Plan.  The terms and conditions contained herein
may be amended by the Committee as permitted by the Plan.  Capitalized terms not
defined herein shall have the meanings ascribed to them in the Plan.  Your award
will post to your  E*Trade brokerage account no later than September 1, 2019.

 

1. Award

 

·      Nonqualified Stock Options

 

Number of Shares:

502,913

Exercise Price per Share:

$7.02

Expiration Date

10 years from date of grant

Vesting Schedule:*

25% on August 12, 2020

 

25% on August 12, 2021

 

25% on August 12, 2022

 

25% on August 12, 2023

 

 

·      Restricted Stock

 

Number of Shares:

284,900

Vesting Schedule:*

33 1/3 % on August 12, 2020

 

33 1/3 % on August 12, 2021

 

33 1/3 % on August 12, 2022

 

--------------------------------------------------------------------------------

*                          Vesting is subject to Grantee’s continued employment
through the applicable vesting date, unless otherwise provided in this Award
Agreement.

 

1

--------------------------------------------------------------------------------



 

2. Certain Terms and Conditions

 

Adjustment

 

Upon the occurrence of a change in capitalization as described in Section 3(c)
of the Plan, the Committee shall, in its sole and absolute discretion, make
adjustments in any applicable exercise price and in the number and kind of
shares of stock or other property or cash that may be issued under the Award.

 

Withholding

 

Whenever shares of Company Stock are to be delivered pursuant to, or upon the
exercise of, an Award, the Company shall have the right to require the Grantee
to remit to the Company in cash an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto or the Grantee may
satisfy the foregoing requirement by electing to have the Company withhold from
delivery shares of Company Stock having a value equal to the amount of tax
required to be withheld upon, up to the maximum statutory rates in the Grantee’s
applicable jurisdiction, as determined by the Company.

 

Termination of Employment

 

In General.  Except as otherwise provided herein or in a written employment
agreement between the Company and the Grantee, upon the termination of the
Grantee’s employment with the Company for any reason prior to the applicable
vesting date set forth in Section 1 above, (1) any portion of the Option which
had not become vested shall be immediately forfeited by the Grantee, (2) that
portion of the Option which had previously become vested shall remain
exercisable for a period of 90 days following such termination (but in no event
beyond the Expiration Date set forth in Section 1 hereof), and (3) any and all
shares of Restricted Stock that had not yet vested shall be immediately
forfeited by the Grantee.

 

Termination for Cause. If the Grantee’s employment with the Company terminates
for Cause, then (1) all outstanding Options shall terminate and be forfeited at
the commencement of business on the date of termination and (2) all outstanding
shares of Restricted Stock shall be immediately forfeited by the Grantee. 
“Cause” shall have the meaning ascribed to such term in the Grantee’s individual
employment, severance or other agreement with the Company or, if the Grantee is
not party to such an agreement, “Cause” shall mean conduct that is detrimental
to the Company.

 

Post-Termination Exercise Period Upon Certain Terminations.  If the Grantee’s
employment with the Company terminates as a result of disability or Retirement,
in each case as determined by the Committee, or due to the Grantee’s death, then
the portion of the Option which had previously become vested shall remain
exercisable for the one year period following such termination (but in no event
beyond the Expiration Date set forth in Section 1 hereof).

 

Change in Control.  Upon the occurrence of a Change in Control, this Award shall
be subject to the provisions of Section 14 of the Plan.

 

2

--------------------------------------------------------------------------------



 

Entire Agreement; Governing Law

 

The provisions of the Plan are hereby incorporated herein by reference.  The
Award Agreement and the incorporated provisions of the Plan constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Grantee with respect to the subject matter hereof, and may not be
modified except by means of a writing signed by the Company and the Grantee.  If
there is a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of this Award
Agreement shall govern. This Award Agreement shall be construed and administered
in accordance with the laws of the State of Delaware without reference to its
principles of conflicts of law.

 

No Guarantee of Continued Service

 

The Grantee acknowledges and agrees that this Award Agreement and the
transactions contemplated hereunder do not constitute an express or implied
promise of continued engagement as an employee for any period and shall not
interfere with the Grantee’s right or the Company’s right to terminate the
Grantee’s employment at any time, with or without Cause.

 

Successors and Assigns

 

The terms of this Award Agreement shall be binding upon the Grantee and upon the
Grantee’s heirs, executors, administrators, personal representatives, assignees
and successors in interest, and upon the Company and its successors and
assignees, subject to the provisions of the Plan.

 

Acknowledgement

 

The Grantee and the Company agree that this Award is granted under and governed
by the terms and conditions of this Award Agreement, and will otherwise be
subject to the provisions of the Plan and will be governed as if it had been
granted under the Plan, other than with respect to the share reserve under the
Plan which will not be affected by this Award.  The Grantee has reviewed the
Plan and this Award Agreement and fully understands all provisions of the Award
Agreement including the provisions of the Plan which are incorporated herein by
reference.  The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
this Award Agreement including the provision of the Plan which are incorporated
herein by reference.

 

3

--------------------------------------------------------------------------------